UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-7179


GERALD D. FULLER,

                Plaintiff – Appellant,

          v.

D. KENNETH HORNING, Warden; DOUGLAS L. WEBB, COIV,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:11-cv-01917-WMN)


Submitted:   November 29, 2012             Decided:   January 9, 2013


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald D. Fuller, Appellant Pro Se. Stephanie Judith Lane-Weber,
Assistant Attorney General, Nancy P. Tennis, OFFICE OF THE
ATTORNEY   GENERAL  OF   MARYLAND,   Baltimore,  Maryland,   for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gerald D. Fuller appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                             We

have     reviewed       the    record    and      find     no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.         Fuller    v.    Horning,     No.    1:11-cv-01917-WMN          (D.   Md.

June 19,    2012).        We    dispense    with    oral    argument    because     the

facts    and    legal    contentions       are    adequately     presented     in   the

materials      before    this    court     and    argument      would   not   aid   the

decisional process.

                                                                              AFFIRMED




                                            2